Citation Nr: 0002505	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increase in the 70 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 28, 
1997, for the assignment of an increased rating to 70 percent 
for service-connected post-traumatic stress disorder (PTSD), 
to include the issue of whether a timely substantive appeal 
to this issue was filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and Mr. [redacted]
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the RO which 
denied an increased rating higher than the 50 percent 
evaluation then assigned for the veteran's service-connected 
PTSD.  A personal hearing at the RO was held in October 1998.  

By rating action in December 1998, the RO granted an 
increased rating to 70 percent for the veteran's service-
connected PTSD, effective from May 28, 1997.  

By rating action in May 1999, the RO assigned a total 
disability rating for compensation purposes based on 
individual unemployability, effective from March 26, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD prevents employment and is manifested 
by a persistent danger of hurting himself and intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; the severity of the 
disability has been most recently classified as equivalent to 
a GAF of 30.  

3.  A Supplemental Statement of the Case to the issue of an 
earlier effective date for the assignment of a 70 percent 
rating for the veteran's service-connected PTSD was issued on 
May 18, 1999.  

4.  A statement addressing the issue of an earlier effective 
date for the 70 percent rating for PTSD was received on July 
30, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 100 percent for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Part 4, including 
Diagnostic Codes 9411 (1999).  

2.  The veteran did not perfect a timely substantive appeal 
to the May 1999 Supplemental Statement of the Case concerning 
the issue of the assignment of an earlier effective date of 
May 28, 1997 for an increased rating to 70 percent for 
service connected PTSD.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305, 20.306 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By Board decision in June 1997, an evaluation in excess of 50 
percent for PTSD was denied.

An undated letter was received from the veteran at the RO on 
May 28, 1997.  In his letter, the veteran indicated, in 
essence, that he was having difficulty at work because of 
emotional problems related to his service-connected PTSD, and 
that he was in jeopardy of losing his job.  The veteran 
included copies of reprimands that he had received from his 
supervisor, and indicated that he had been temporarily 
suspended.  The reprimands were dated in October and November 
1996.  The letters dealt with the veteran's relationship with 
a particular student and to students in general.  

A copy of a VA progress note shows that the veteran was seen 
at the mental health clinic to refill his medications on 
several occasions from February 1996 to October 1997.  When 
seen on February 1996, the veteran was pleasant and had good 
eye contact.  In December 1996, the veteran reported that he 
needed more antidepressants because he was depressed.  He 
denied any suicidal or homicidal ideations and indicated that 
he was fully employed.  A notation in October 1997 indicated 
that the veteran was a no show for a scheduled appointment.  

Copies of records from a Vet Center received in January 1998, 
show that the veteran was seen on a regular basis from 1985 
to 1997.  The records show that the veteran was working on 
coping with the various stressors of work and family.  

In January 1998, the veteran's representative wrote that the 
veteran had been advised by his principal that he would be 
asked to resign.  If he did not resign, he would be 
terminated.  The veteran was of the opinion that his job 
problems arose based on his PTSD symptoms.  

When examined by VA in March 1998, the veteran reported that 
he had difficulty sleeping, and that he was always thinking 
to the point of obsession.  The veteran reported that he had 
been suspended from work in February, and that his routine 
was now disrupted because he was not going to work everyday.  
He talked about his relationship with his children and his 
efforts to improve his mental outlook in dealing with his job 
and his family.  The veteran reported that he had suicide 
ideations in the past but was able to deal with them.  More 
recently, he was feeling tired, angry and cheated, because he 
felt as if he had no control over his life.  The veteran 
stated that he thought of suicide the night before, but had 
no plan.  He reported recurring nightmares, one of them 
involving a situation from Vietnam.  

On mental status examination, the veteran spoke for a little 
over an hour during the interview.  He was cooperative, 
spontaneous, emotional and concerned.  He suffered from 
pressure of speech, but was well oriented.  There was no 
evidence of delusions or hallucinations, and no evidence of 
psychotic material.  The veteran was engaged in the interview 
and vividly described the content of his intrusive memories 
and nightmares.  He mentioned a great deal of avoidance 
behavior and had a history of drug and alcohol use.  The 
veteran reported that he did not go out much and described 
his relationship with his family as distant.  He was 
depressed and feared being alone.  The diagnosis on Axis I 
was PTSD, severe.  On Axis II, the diagnosis was personality 
disorder.  The examiner indicated that the veteran's 
personality disorder along with his PTSD contributed toward 
the difficulties he had in the workplace.  The examiner also 
noted that there seemed to be some deterioration in his life 
situation related to his psychiatric condition.  On Axis V, 
the Global Assessment of Functioning (GAF) score for the 
present time was 35.  

By rating action dated in March 1998, entitlement to an 
increased rating for PTSD was denied.  The veteran was 
notified of this action and of his appellate rights by letter 
dated in April 1998.  A Statement of the Case was issued that 
same month, and a substantive appeal was filed in June 1998.  

At a personal hearing at the RO in October 1998, the veteran 
testified that he was terminated from his employment as a 
high school counselor due to emotional problems related to 
his PTSD.  The veteran testified that he and his wife lived 
at different ends of their home, and that they rarely talked 
to each.  He reported that he kept to himself and was 
essentially isolated from the outside world.  The veteran 
also testified that he took medication daily in order to 
sleep and also to deal with his emotional problems.  The 
veteran's daughter testified that she and her siblings did 
not have much of a relationship with their father over the 
years, and that he kept to himself most of the time.  The 
veteran's counselor testified that the veteran was not 
attending sessions very much anymore and had become 
increasingly more depressed and isolated from people.  

A copy of an Opinion of the School Board where the veteran 
worked was received in December 1998.  The report noted 
several problems the veteran had with authority and 
conforming to the requirements of his duties as a counselor.  
It was recommended that the veteran be terminated from 
employment.  

A copy of letter from a Vet Center counselor dated in 
December 1998 indicated that the veteran experienced extreme 
difficulty dealing with authority and was terminated from his 
employment earlier that year.  Since that time, the veteran's 
symptoms had significantly worsened, and he was more 
depressed and isolated from his family and the few social 
contacts he had.  The counselor opined that the veteran's 
PTSD was severe.  

By rating action of December 1998, the 50 percent rating 
assigned for PTSD was increased to 70 percent from May 28, 
1997.  In March 1999, the veteran filed a notice of 
disagreement concerning the effective date of the increased 
rating.  A Supplemental Statement of the Case on the 
effective date issue was forwarded to the veteran by letter 
dated on May 18, 1999.  He also notified that he was being 
given a period of 60 days to make any comments regarding the 
additional information.  He was further notified that if the 
Supplemental Statement of the Case contained an issue that 
was not included in the substantive appeal, he had to respond 
within 60 days to perfect his appeal with regard to the new 
issue.  

A Request for Employment Information from the veteran's 
former employer, dated and received in March 1999, indicated 
that the veteran was dismissed from employment as a full-time 
school/community services coordinator on March 25, 1998, and 
that this was the last date he worked.  The date of last 
payment of salary was this same date.  

When examined by VA in March 1999, the examiner indicated 
that he had reviewed the claims file and noted the veteran's 
long history of psychiatric problems and treatment for PTSD.  
The veteran reported that he was depressed all the time and 
was totally isolated, and that he left home only for 
appointments.  The veteran reported that he spent most of his 
time doing woodworking in his basement.  He reported that he 
was tired of dealing with people and had struggled all of his 
life since Vietnam.  The examiner noted that the veteran had 
been in treatment for over ten years and took Zoloft on a 
daily basis for the past 6 to 8 years.  The veteran reported 
that the Zoloft helped him deal with his suicidal thoughts 
and kept him from killing himself.  The veteran reported that 
he had a lot of guilt and shame from Vietnam and believed 
that he got into counseling work as a means of penance for 
what he did in Vietnam.  The veteran reported a history of 
drug and alcohol abuse and stated that he believed that he 
has transferred his addictive behavior to food, sex and 
woodworking as a distraction from the conflicts he needed to 
face.  The veteran reported that he felt disjointed all of 
the time.  The examiner noted that the veteran had difficulty 
staying on topic and would catch himself going off on a 
tangent, but that he was able to bring himself back to the 
original topic.  The veteran reported that he was verbally 
and physically abusive to his children in the past, and that 
he did not have much of a relationship with his family.  He 
also reported that he had difficulty sleeping and was only 
able to do so for a few hours at a time.  

On mental status examination, the veteran was unshaven, 
dirty, and disheveled, and his behavior was rather tense.  
The examiner noted that the veteran was somewhat irritated 
when he could not see him immediately after arriving for the 
interview.  The veteran's speech was slow, hesitant and 
monotonous.  His mood was empty and depressed, and his affect 
was flat and blunted.  There was no indication of 
depersonalization or derealization, and no hallucinations or 
illusions.  The veteran had a tendency to lose track of what 
he was talking about and would get tangential and was easily 
distracted.  There were no preoccupations or obsessions, and 
no delusions.  The veteran continued to have suicidal 
thoughts, but no homicidal ideations.  He was well oriented 
and functioned in the above average range of intelligence.  
Long and short-term memory was impaired, but his level of 
insight and abstraction was within normal limits.  His 
judgment was good.  The examiner reiterated that the veteran 
had difficulty sleeping and had irritability and outbursts of 
anger.  The veteran continued to have recurrent and 
distressing recollections of his horrible experiences in 
Vietnam and tried to avoid thoughts and feelings associated 
with this.  The veteran had marked diminished interest in 
being with the human race and felt detached and estranged 
from people.  His range of affect was restricted, and he had 
a very negative view of the future.  The diagnoses on Axis I 
included PTSD, severe, and polysubstance dependence in full 
remission.  On Axis II, personality disorder not otherwise 
specified with antisocial personality disorder and avoidant 
personality disorder traits.  A GAF score of 30 was offered 
on Axis V.  


Analysis
Increased Rating

The Board finds the veteran's claim for an increased rating 
for the service-connected psychiatric disorder to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5170(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the 
moment of the examination.  

38 C.F.R. § 4.126(a) (1999).  

As indicated above, this appeal arises from a claim for an 
increased rating received in May 1997.  The veteran was 
subsequently assigned a 70 percent evaluation for his 
service-connected psychiatric disorder by the RO in December 
1998.  The relevant applicable rating criteria for PTSD is as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.................................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.....................................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).............30

38 C.F.R. § 4.130 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The evidentiary record shows that while the veteran had 
problems dealing with various aspects of his personal and 
professional life primarily as a result of psychiatric 
problems, he was able to maintain full-time employment as a 
counselor in a public school system for a number of years 
prior to being discharged in March 1998.  When examined on 
March 5, 1998, the veteran was well oriented, and there was 
no evidence of delusions or hallucinations.  While his speech 
was pressured, there was no evidence of gross impairment in 
thought processes or communication.  The examiner noted that 
the veteran was engaging during the interview and that he was 
cooperative and spontaneous.  The veteran was emotional and 
concerned during the interview, but did not exhibit grossly 
inappropriate behavior.  The Board notes that while the 
examiner assigned a current GAF (Global Assessment of 
Functioning) of 35, he noted that the veteran's personality 
disorder contributed to his difficulties in the workplace.  A 
GAF between 31 and 40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  In 
this regard, the Board can not consider the veteran's 
personality disorder in evaluating the degree of impairment 
caused by his service-connected PTSD.  While the examiner did 
not indicate to what degree the nonservice-connected 
personality disorder played in his assessment of a current 
GAF score of 35, the examiner's findings do not suggest that 
the veteran's symptoms were of such severity so as to support 
the assignment of a 100 percent rating under the above 
described rating criteria.  

However, subsequent to the March 1998 VA examination, the 
veteran was dismissed from his full-time employment as a 
counselor in a public school system.  The predominant picture 
of the veteran's medical history from March 26, 1998 to the 
present shows that his psychiatric disability is such that he 
is unable to work.  The March 1999 VA examination indicated 
that the veteran was a persistent danger of hurting himself 
and was unable to perform activities of daily living, 
including maintenance of minimal personal hygiene.  A GAF 
score of 30 was assigned.  This contemplates behavior which 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  
Therefore, the Board finds that the veteran's PTSD more 
closely approximates the criteria for a 100 percent schedular 
rating.  


Timeliness of Appeal for Earlier Effective Date

Regarding the veteran's claim for an earlier effective date 
for the assignment of a 70 percent evaluation for his 
service-connected PTSD, the Board finds that the veteran did 
not perfect a timely appeal, and that the claim must be 
dismissed as a matter of law.  

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  In McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), held 
that "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."  

By rating action in December 1998, the RO assigned an 
increased rating to 70 percent for the veteran's service-
connected PTSD, effective from May 28, 1997, the date of 
receipt of the additional evidence which was accepted as a 
claim for an increased rating.  The veteran was notified of 
this decision by letter in January 1999.  A notice of 
disagreement to the effective date of the increased rating 
was received in March 1999.  A Supplemental Statement of the 
Case on this issue was promulgated on May 13, 1999, and was 
sent to the veteran and his representative on May 18, 1999 
along with a cover letter.  The letter informed the veteran 
that a substantive appeal, or its equivalent in 
correspondence, must be received within 60 days in order to 
perfect an appeal of this issue.  Thereafter, a statement 
addressing the issue of an earlier effective date was 
received from the veteran's representative on July 30, 1999.  

VA Regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1999).  VA 
Regulations pertaining to the time limit for responding to a 
Supplemental Statement of the Case is as follows:  

Response to Supplemental Statement of the 
Case.  Where a Supplemental Statement of 
the Case is furnished, a period of 60 
days from the date of mailing of the 
Supplemental Statement of the Case will 
be allowed for response.  The date of 
mailing of the Supplemental Statement of 
the Case will be presumed to be the same 
as the date of the Supplemental Statement 
of the Case for purposes of determining 
whether a response has been timely filed.  
Provided a Substantive Appeal has been 
timely filed in accordance with paragraph 
(b) of this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues.  (Emphasis 
added).  

38 C.F.R. § 20.302(c) (1999).  


Sec. 20.305 Rule 305.  Computation of 
time limit for filing.

    (a) Acceptance of postmark date.  
When these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
    (b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

38 C.F.R. § 20.305 (1999).

Sec. 20.306 Rule 306.  Legal holidays.

    For the purpose of Rule 305 (Sec. 
20.305 of this part), the legal holidays, 
in addition to any other day appointed as 
a holiday by the President or the 
Congress of the United States, are as 
follows:  New Year's Day--January 1; 
Inauguration Day--January 20 of every 
fourth year or, if the 20th falls on a 
Sunday, the next succeeding day selected 
for public observance of the 
inauguration; Birthday of Martin Luther 
King, Jr.--Third Monday in January; 
Washington's Birthday--Third Monday in 
February; Memorial Day--Last Monday in 
May; Independence Day--July 4; Labor Day-
-First Monday in September; Columbus Day-
-Second Monday in October; Veterans Day--
November 11; Thanksgiving Day--Fourth 
Thursday in November; and Christmas Day--
December 25.  When a holiday occurs on a 
Saturday, the Friday immediately before 
is the legal public holiday.  When a 
holiday occurs on a Sunday, the Monday 
immediately after is the legal public 
holiday.

38 C.F.R. § 3.306 (1999).

Where an appeal to a decision by the agency of original 
jurisdiction (RO) is not perfected, that is, where a 
substantive appeal (or its equivalent) is not timely 
received, VA Regulations provide as follows:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified is final if 
an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  

38 C.F.R. § 20.1103 (1999).  

Initially, it is noted that an SSOC was sent to the veteran 
and his representative on May 18, 1999 concerning the issue 
of an earlier effective date for an increased rating for 
PTSD.  In order to complete the appeal as to the earlier 
effective date issue, the veteran was required to submit a 
timely substantive appeal.  38 C.F.R. § 20.302(c).  

Under the circumstances described above, the Board finds that 
the veteran only had until July 17, 1999 (60-days from the 
date of the SSOC) within which to submit a substantive 
appeal.  This is because the additional issue was, in 
essence, being added to an ongoing appellate process by 
virtue of the issuance of the May 18, 1997 SSOC.  The SSOC 
was specifically noted in the attached notification letter to 
the veteran to be an SSOC and not an original SOC, and he was 
properly informed that he had only 60-days within which to 
perfect his appeal by filing a substantive appeal.  This was 
not done and, thus, the appeal was not properly perfected.  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  
Furthermore, it has been held that the timeliness standards 
are clear and unambiguous and that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the veteran's failure to file a timely 
substantive appeal as to the issue of the effective date for 
assignment of an increased rating to 70 percent for his 
service-connected PTSD is fatal, and the Board lacks 
jurisdiction to address the appeal.  


ORDER

An increased schedular rating to 100 percent for service-
connected PTSD is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.  

The appeal as to the December 1998 rating decision which 
assigned an effective date of May 28, 1997 for the assignment 
of an increased rating to 70 percent for the veteran's 
service-connected PTSD is dismissed.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


